Citation Nr: 1701257	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  08-19 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) 
in Loma Linda, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred by the Veteran.

[The issue of entitlement to a rating in excess of 20 percent for non-union sternotomy is addressed in a separate Board decision under a different docket number.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 determination issued by the Department of Veterans Affairs (VA) Loma Linda Health Care System (LLHCS).

It appears that the Veteran requested a Travel Board hearing in this matter, and that, as a result of that request, a hearing was scheduled for June 2010 and his medical file was sent to the RO.  The Veteran cancelled the hearing request, and it is unclear what happened to his medical folder after that.  The Board has attempted to obtain this medical file from the RO, and was advised that the RO was unable to find it.  While there is a notation that VHA was going to be asked to rebuild the medical file, the Board has been unable to find any rebuilt medical file.  


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran, concerning the issue of entitlement to reimbursement for unauthorized medical expenses, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement dated in June 2010, the Veteran indicated he wished to withdraw his appeal for "medical reimbursement from the Veterans Hospital Administration."  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn the appeal for payment or reimbursement of unauthorized medical expenses; thus, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this appeal and it is hereby dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


